—Appeal from order, Supreme Court, New York County, entered April 1, 1977, denying defendants’ motion for summary judgment to dismiss the amended complaint, unanimously dismissed as moot, without costs or disbursements. After the order on appeal was made, plaintiff pursuant to its terms, served a second amended complaint. That pleading, not before us, supersedes the pleading attacked on appellants’ motion. In view of the service of the second amended complaint, we dismiss this appeal as moot. (See Guibor v Manhattan Eye, Ear & Throat Hosp., 56 AD2d 359, 361, mot to dismiss app den 43 NY2d 950; Langer v Garay, 30 AD2d 942; Miglietta v Kennecott Copper Corp., 22 AD2d 874; Byrne v Osias, 13 AD2d 478.) Concur — Kupferman, J. P., Birns, Silverman, Fein and Lane, JJ.